341 Ill. App. 250 (1950)
93 N.E.2d 170
Oliver Bibbs, Appellee,
v.
Joseph Dorsey et al., Defendants. Appeal of C.H. Cobbs, Appellant.
Gen. No. 45,003.
Illinois Appellate Court.
Opinion filed June 5, 1950.
Released for publication June 26, 1950.
Bernard Allen Fried, for appellant.
Irwin W. Esko and George H. Litow, *251 of counsel.
C. Jerome Bishop, for appellee.
Howard C. Goldman, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE FEINBERG.
Reversed and remanded with directions.
Not to be published in full.